Opinion filed March 25, 2021




                                       In The


        Eleventh Court of Appeals
                                    ___________

                               No. 11-20-00261-CV
                                    ___________

SHIRLEY KITE, INDIVIDUALLY AND AS REPRESENTATIVE
        OF THE ESTATE OF WL KITE, Appellant
                                          V.
                    DIANA DARBY-SUTTON, Appellee


                     On Appeal from the 35th District Court
                             Brown County, Texas
                      Trial Court Cause No. CV2004175-A


                     MEMORANDUM OPINION
      Shirley Kite, individually and as representative of the Estate of WL Kite, has
filed in this court a motion to dismiss her appeal. The documents on file in this cause
reflect that the parties to this appeal have resolved their dispute and that Appellant
has agreed to dismiss this appeal. In accordance with Appellant’s request, we
dismiss this appeal. See TEX. R. APP. P. 42.1.
      We note that Appellant has requested that the costs of this appeal be taxed
against the party that incurred them. “Absent agreement of the parties,” however,
costs in a civil case involving a voluntary dismissal shall be taxed against the
appellant. TEX. R. APP. P. 42.1(d). Appellant’s motion contains neither a certificate
of conference nor an indication of an agreement with respect to the assessment of
costs. Therefore, costs of this appeal are taxed against Appellant.
      Appellant’s motion to dismiss is granted, and the appeal is dismissed.


                                                    PER CURIAM


March 25, 2021
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                          2